Title: From John Adams to William Tudor, 12 October 1775
From: Adams, John
To: Tudor, William


     
      
       Octr. 12. 1775
      
      Dr sir
     
     I have received yours of the first of this Instant and am glad to find you have me still in Remembrance. I wrote you some time ago, and ventured to acquaint you with the appointment of fifty dollars a Month to the Judge Advocate for himself and his Clerk, to commence from his first appointment. This I hope you received. I feel more anxious about Letters than formerly as you may well imagine. The Times are so critical and there are so many Peepers, that one cant be too carefull. Indeed the horrid Story you allude to in yours of the surgeon &c. is enough to make one jealous of every Body, but it must not have this Effect. In the Reign of Charles the first, such Instances of Treachery and Infidelity, were not uncommon. I would fain hope however that this has turned out more favourably than was feared: yet from several private Letters received here by Gentlemen, I am Staggered. What shall We say? I think it very odd, however, that every Event which happens at the Camp should regularly come to Governors Ward or Hopkins, or to Coll. Dyer or Mr. Deane, before it comes to me. It is really astonishing. However hush Complaint.
     The last Accounts from my Family were very disagreable. And yours mentions not a Word of it. I hope for the best but should be rejoiced to hear.
     Three Battalions I believe will be raised in Pensilvania and the Jersies for the Defence of New York. News We have none, but such as you see in the Papers.
     As you are now in the military Line of Life, I presume it will not be disagreable to have your Thoughts turned to military Speculations. I want to know what Books upon Martial Science are to be found in the Army, and whether, among the many young Gentlemen in the service, any of them are studious of the Principles of the Art. It is a shame for Youths of Genius and Education to be in the Army, without exerting themselves to become Masters of the Profession. If it is objected that Books are not to be had, Measures ought to be taken to procure them. To this End I wish to collect a perfect List of the best Authors, and should be obliged to you if you would enquire and make up one for me. And at the same time enquire whether the following are in the possession of any Body in the Army. Dalrymples military Essay. Saxes Reveries. History of Prussia. History of Frederic 3d. Le Blonds military Engineer. History of the late War. Mullers Works Eight Volumes. Maneuvres for a Battalion of Infantry—by Major Young. Military Guide, by Simes. Andersons Art of War. Prussian Field Regulations. King of Prussias Advice to young officers. Play-dells Field Fortification. Simes’s Medley. Bellidoze, Worth all the rest.
    